DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 11, 2022, has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 9, 10, 12, 14, and 18 is/are rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sakate et al. (US Publication 2018/0261390).
In re claim 1, Sakate discloses a multilayer capacitor, comprising: 
a capacitor body (11 – Figure 1, ¶43) including a dielectric layer (21 – Figure 2, ¶47), and having 5a first surface and a second surface (top and bottom surface of 11 – Figure 1, Figure 2), opposing each other, a third surface and a fourth surface (left and right surface of 11 – Figure 1, Figure 2), connecting the first surface to the second surface, and a fifth surface and a sixth surface (front and back surfaces of 11 – Figure 1, Figure 2), connected to the first, second, third and fourth surfaces and opposing each other;  
10a plurality of internal electrodes (12, 13 – Figure 2, ¶47) disposed inside the capacitor body, exposed to the fifth surface and the sixth surface, and having one ends exposed to the third surface or the fourth surface (Figure 2, Figure 5); 
first and second external electrodes (14, 15 – Figure 1, Figure 2, ¶43) disposed on the third 15surface and the fourth surface of the capacitor body (Figure 1, Figure 2); 
and a first side portion (left 17 and 18 – Figure 3, ¶46) and a second side portion (right 17 and 18 – Figure 3) disposed on end portions of the internal electrode (Figure 3), exposed to the fifth surface and the sixth surface (Figure 3), wherein the first and second side portions are divided 20into an inner layer (18 – Figure 3) formed to be adjacent to the capacitor body (Figure 3), and an outer layer (17 – Figure 3) formed on the inner layer, and a dielectric constant of the inner layer is lower than a dielectric constant of the outer layer (¶17, ¶59, Figure 4; Note that with a higher concentration of Magnesium, the crystal grain growth is suppressed, leading to a lower dielectric constant. Therefore region ‘18’ has lower dielectric constant than region ‘17’).
Sakate further discloses wherein the first and second side portions (left 17 and 18, right 17 and 18 – Figure 3) are provided with a ratio of an average thickness of the inner layer to an average thickness of the outer layer of 0.08 to 0.15 (Figure 4, Figure 13; Note that since the term ‘inner layer’ and ‘outer layer’ are broadly claimed, the Examiner is choosing any arbitrary area to be the inner layer and outer layer to meet this ratio. The inner layer will still have a lower dielectric constant than the outer layer, as depicted in Figure 4).
In re claim 9, Sakate discloses the multilayer capacitor of claim 1, as explained above. Sakate further discloses wherein the first and second side portions (left 17 and 18, right 17 and 18 – Figure 3) are provided with an inner layer (18 – Figure 3) and an outer layer (17 – Figure 3) having thicknesses different from each other (Figure 4; Note that since the term ‘inner layer’ and ‘outer layer’ are broadly claimed, the Examiner is choosing any arbitrary area to be the inner layer and outer layer to meet this ratio. The inner layer will still have a lower dielectric constant than the outer layer, as depicted in Figure 4).
In re claim 10, Sakate discloses the multilayer capacitor of claim 1, as explained above. Sakate further discloses wherein each of the first and second external electrodes (14, 15 – Figure 1, Figure 2) includes: 
first and second connecting portions (portions of 14, 15 on the left and right surfaces of 11 – Figure 1, Figure 2) disposed on the third surface and the fourth surface of the capacitor body (Figure 2, Figure 3), respectively, and connected to the internal electrode (12, 13 – Figure 2); and  
15first and second band portions (portions of 14, 15 on the top and bottom surfaces of 11 – Figure 1, Figure 2) extended onto portions of the first surface of the capacitor body from the first and second connecting portions (Figure 1, Figure 2).
In re claim 12, Sakate discloses a multilayer capacitor, comprising: 
a body (11 – Figure 1) comprising first and second internal electrodes (12, 13 – Figure ) stacked in a thickness direction with a dielectric layer (13 – Figure 2) 5interposed between each pair of first and second internal electrodes (Figure 2), the first internal electrodes (12 – Figure 2) being exposed to a third surface of the body (left surface of 11 – Figure 1, Figure 2) and spaced apart from a fourth surface of the body (right surface of 11 – Figure 1, Figure 2) opposing the third surface in a length direction and the second internal electrodes (13 – Figure 2) being exposed to the fourth 10surface and spaced apart from the third surface (Figure 2); 
a first external electrode (14 – Figure 1, Figure 2) disposed on the third surface and connected the first internal electrodes (12 – Figure 2); 
a second external electrode (15 – Figure 2) disposed on the fourth surface and connected to the second internal electrodes (13 – Figure 2); and  
15first (left 17 and 18 – Figure 3) and second (right 17 and 18 – Figure 3) side portions disposed respectively on fifth and sixth surfaces (left and right surfaces shown in Figure 3) of the body opposing each other in a width direction (Figure 1, Figure 2, Figure 3), each of the first and second side portions comprising inner layers (18 – Figure 3) contacting opposing edges of the first and second internal electrodes taken in the width direction (Figure 3), 20and outer layers (17 – Figure 3) disposed on corresponding inner layers and having thicknesses different from those of the inner layers (Figure 4; Note that since the term ‘inner layer’ and ‘outer layer’ are broadly claimed, the Examiner is choosing any arbitrary area to be the inner layer and outer layer to meet this ratio. The inner layer will still have a lower dielectric constant than the outer layer, as depicted in Figure 4. Furthermore, a thickness difference is shown in the graph of Figure 4 and Figure 13.) , wherein the inner layers have a thickness of 2 µm or greater (Figure 3, Figure 4, Figure 13; Note that the Examiner is taking any arbitrary area that is element 18 or any proximate area around element 18 to meet this limitation. The magnesium concentration will be greater in the region closest to element 18. Note that the total thickness of the side margin portions is 20 µm.).
Sakate further discloses wherein the first and second side portions (left 17 and 18, right 17 and 18 – Figure 3) are provided with a ratio of an average thickness of the inner layer to an average thickness of the outer layer of 0.08 to 0.15 (Figure 4, Figure 13; Note that since the term ‘inner layer’ and ‘outer layer’ are broadly claimed, the Examiner is choosing an arbitrary thickness of the inner layer to be 2 µm and an outer layer thickness of 18 µm. The inner layer will still have a lower dielectric constant than the outer layer, as depicted in Figure 4).
In re claim 14, Sakate discloses the multilayer capacitor of claim 12, as explained above. Sakate further discloses comprising an upper cover layer (dielectric 21 above 12 and 13 – Figure 2) and a lower cover layer (dielectric 21 below 12 and 13 – Figure 2) comprising a dielectric material (21 – Figure 2), disposed respectively above 5and below the uppermost and lowermost of first and second internal electrodes (12, 13 – Figure 2).
In re claim 18, Sakate discloses the multilayer capacitor of claim 12, as explained above. Sakate further discloses wherein the 20outer layers of each of the first and second side portions have a dielectric constant greater than that of the inner layers(¶17, ¶59, Figure 4; Note that with a higher concentration of Magnesium, the crystal grain growth is suppressed, leading to a lower dielectric constant. Therefore region ‘18’ has lower dielectric constant than region ‘17’).

Claims 2, 4, 8, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakate et al. (US Publication 2018/0261390).
In re claim 2, Sakate discloses the multilayer capacitor of claim 1, as explained above. Sakate does not disclose wherein the DB1/ 113084661.1 Page 25first and second side portions are provided with a ratio of a dielectric constant of the inner layer to a dielectric constant of the outer layer equal to or less than 0.5.
However, Sakate discloses that adjusting the amount of magnesium in the bonding region directly affects the sintering characteristics and dielectric properties of the inner ceramic layers (¶20), and thus affects the dielectric constant of the inner layer (¶7).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the Magnesium content in the inner layer to find a balance between sintering characteristics and the capacitance of the overall device, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
In re claim 4, Sakate discloses the multilayer capacitor of claim 1, as explained above. Sakate does not disclose wherein an average thickness of the dielectric layer is equal to or less than 0.4 µm. However, it would  have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the well-known knowledge of adjusting the thickness of a dielectric layer to achieve a desired capacitance since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Sakate does not disclose an average thickness of the internal electrode is equal to or less than 0.41 µm. However, it would  have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the well-known knowledge of adjusting the thickness of an internal electrode layer to adjust the ESR characteristics of the device, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 8, Sakate discloses the multilayer capacitor of claim 1, as explained above. Sakate does not explicitly disclose wherein an average thickness of the first and second external electrodes is equal to or less than 10 µm. However, it would  have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the well-known knowledge of adjusting the thickness of an external electrode layer to adjust the ESR characteristics of the device, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 16, Sakate discloses the multilayer capacitor of claim 12, as explained above. 
Sakate does not disclose an average thickness of the internal electrode is equal to or less than 0.41 µm. However, it would  have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the well-known knowledge of adjusting the thickness of an internal electrode layer to adjust the ESR characteristics of the device, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 17, Sakate discloses the multilayer capacitor of claim 12, as explained above. Sakate does not disclose wherein an average thickness of the dielectric layer is equal to or less than 0.4 µm. However, it would  have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the well-known knowledge of adjusting the thickness of a dielectric layer to achieve a desired capacitance since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakate et al. (US Publication 2018/0261390) in view of Mizuno (US Publication 2018/0061575).
In re claim 5, Sakate discloses the multilayer capacitor of claim 1, as explained above. Sakate does not disclose wherein an average thickness of the first and second side portions is equal to or less than 10 µm.
Mizuno discloses an average thickness of the first and second side portions (17 – Figure 3, ¶51) is equal to or less than 10 µm (¶146, Table: Example 6).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the margin thickness as described by Mizuno to provide for a component with moisture resistance and impact protection, while realizing a device of smaller size.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakate et al. (US Publication 2018/0261390) in view of Ueda (US Publication 2018/0315549).
In re claim 6, Sakate discloses the multilayer capacitor of claim 1, as explained above. Sakate does not disclose wherein a 20stacking number of the internal electrodes is 400 or more layers.
Ueda discloses a 20stacking number of the internal electrodes is 400 or more layers (¶45).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the layered structure as described by Ueda to provide for a device of desired capacitance. 


Claims 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakate et al. (US Publication 2018/0261390) in view of Mizuno (US Publication 2018/0061575).
In re claim 7, Sakate discloses the multilayer capacitor of claim 1, as explained above. Sakate does not disclose  wherein each of upper and lower cover areas of the capacitor body is equal 25to or less than 20 µm.
Mizuno discloses wherein each of upper and lower cover areas of the capacitor body is equal 25to or less than 20 µm (¶20).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the cover layer thickness as descried by Mizuno to properly protect the device from moisture infiltration and external impacts. 
In re claim 15, Sakate discloses the multilayer capacitor of claim 14, as explained above. Sakate does not disclose  wherein each of the upper and lower cover areas of the capacitor body is equal 25to or less than 20 µm.
Mizuno discloses wherein each of upper and lower cover areas of the capacitor body is equal 25to or less than 20 µm (¶20).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the cover layer thickness as descried by Mizuno to properly protect the device from moisture infiltration and external impacts. 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakate et al. (US Publication 2018/0261390) in view of Hong et al. (US Publication 2016/0196918).
In re claim 11, Sakate discloses the multilayer capacitor according to claim 1, as explained above. Sakate does not disclose a mounting substrate of a multilayer capacitor, 20comprising: 
a substrate having first and second electrode pads on one surface; and 
the multilayer capacitor mounted to allow first and second external electrodes to be connected to 25the first and second electrode pads, respectively.
Hong discloses a substrate (210 – Figure 5, ¶109) having first and second electrode pads (221, 222 – Figure 5, ¶110) on one surface (Figure 5); and 
the multilayer capacitor (100 – Figure 5, ¶109) mounted to allow first and second external electrodes (131, 132 – Figure 5, ¶112) to be connected to 25the first and second electrode pads, respectively (Figure 5).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the capacitor and circuit board structure as described by Sakate to allow the multilayer ceramic capacitor component to communicate with other devices on a circuit board. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kato et al. (US Publication 2017/0169952)		Figure 3
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN RAMASWAMY whose telephone number is (571)270-1962. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARUN RAMASWAMY/               Primary Examiner, Art Unit 2848